Case 7:21-cv-02269-VB Document3 Filed 03/25/21 Page lof1l -

 

ti
i
t
t

ras HE
VL
i

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK . oe Zas]z
JEEHYUNG THOMAS SONG, .

Plaintiff,

21-CV-2269 (VB)
-against-
ORDER OF SERVICE

LAWRENCE C. TURTIL,

Defendant.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

The Clerk of Court is directed to issue a summons as to Defendant Lawrence C. Turtil.
Plaintiff is directed to serve the summons and complaint on Defendant within 90 days of the
issuance of the summons. If within those 90 days, Plaintiff has not either served Defendant or
requested an extension of time to do so, the Court may dismiss the claims against Defendant
under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

Plaintiff has consented to receive electronic service of notices and documents in this
action. (ECF 1, at 8-9.) The Clerk of Court is directed to mail an information package to
Plaintiff.

SO ORDERED.

Dated: March 25, 2021
White Plains, New York

VINCENT L. BRICCETTI
United States District Judge

 
